Citation Nr: 0829476	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent prior to April 20, 2007, and in excess of 40 percent 
from April 20, 2007, for degenerative disc disease L3 and L4 
(lumbar spine disability).

2.  Entitlement to an increased rating for left knee 
arthralgia, currently 10 percent disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU rating).

4.  Entitlement to compensation under 38 U.S.C. 1151 for 
residuals of punctured lung.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975 in the United States Army. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

In March 2008, the veteran was afforded a travel board 
hearing before the undersigned.  A transcript of that hearing 
has been associated with the claims file.

The issues of entitlement to compensation under 38 U.S.C. § 
1151 for residuals of a punctured lung and a TDIU rating are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's lumbar 
spine disability is characterized by degenerative disc 
disease at L3 and L4, and was manifested by pain and 
limitation of forward flexion that ranges from 45 to 85 
degrees without functional limitation due to fatigue, 
weakness, lack of endurance or incoordination, at least for 
the period prior to April 20, 2007.

2.  The evidence of record shows that the veteran's lumbar 
spine disability is characterized by degenerative disc 
disease at L3 and L4 and is manifested by complaints of 
increasing pain and limitation of forward flexion that ranges 
from 0 to 20 degrees without functional limitation due to 
fatigue, weakness, lack of endurance or incoordination, at 
least for the period from April 20, 2007.

3.  The evidence of record shows that the veteran's left knee 
disability is manifested by flexion of left leg that ranged 
between 60 to 95 degrees without instability


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for degenerative disc disease L3 and L4, at least for 
the period prior to April 20, 2007, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5235-5243 (2007).

2.  The criteria for an increased rating in excess of 40 
percent for degenerative disc disease L3 and L4, at least for 
the period after April 20, 2007, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71(a), Diagnostic Codes 5235-5243 (2007).

3.  The criteria for an increased rating in excess of 10 
percent for the left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 ); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 
4.71a, Diagnostic Codes 5259-5262 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, upon receiving a complete or substantially complete 
application for benefits, VA has a duty to notify a claimant 
and any designated representative of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a).  In this regard, the February 
2004 and October 2004 letters to the veteran specifically 
notified him of the substance of the VCAA including the types 
of evidence necessary to establish entitlement to an 
increased rating, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), these 
letters essentially satisfied the requirements of the VCAA 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on May 20, 2008).  Thereafter, the veteran 
received subsequent development notices in December 2004 and 
December 2007, which provided generalized notice as to the 
disability rating and effective date elements of a claim.  
See also Dingess v. Nicholson, 19 Vet. App. 273 (2006).

The Board is also aware of the considerations of the Court in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008), which requires, at a minimum, that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.

The Board acknowledges that the notice provided in February 
2004, October 2004, December 2004, and December 2007 VCAA 
letters did not cover all of the elements required by the 
recent Vazquez-Flores decision; and that such a notice error 
is presumed to be prejudicial.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).

Nonetheless, the Board concludes that the veteran was not 
prejudiced in this instance as the notice suggested types of 
evidence, including both medical and lay evidence that could 
support his claim for increase.  The veteran and his 
representative were also given the specific rating criteria 
in the Statement of the Case (SOC), and Supplemental State of 
the Case (SSOC), which serve to render any pre-adjudicatory 
notice error non-prejudicial.  The veteran and his 
representative essentially acknowledged receipt of the SOC 
and SSOC when the representative submitted a VA Form 646 
(Statement of Accredited Representative in Appealed Case) in 
April 2007.  Further, the VA examination paralleled the 
relevant diagnostic criteria.  All these factors combined, 
the Board concludes that a reasonable person could have been 
expected to understand what was needed to substantiate the 
claim.

Regardless, the veteran and his representative's actions are 
indicative of actual knowledge given that they provided 
specific information concerning the veteran's disabling 
manifestations during the course the appeal.  Specifically, 
the veteran and his representative provided statements and 
treatment records, which discussed his service-connected 
disability in terms of relevant symptomatology.  The veteran 
also testified regarding his symptoms (flare-ups, numbness, 
and radiating pain) and their effect on his everyday life, as 
indicated the March 2008 hearing transcript.  The Board is 
satisfied that he had actual knowledge of what was necessary 
to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes private 
medical records and statements from the veteran addressing 
the severity of his service-connected disabilities.  The 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal. 

Further, the veteran has been afforded a comprehensive VA 
examination in conjunction with this appeal, addressing the 
disorders at issue.  In sum, all pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



II.  Applicable Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified in the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question that arises as to which evaluation to apply, the 
higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, 
the lower rating is for assignment.  38 C.F.R. § 4.7.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

III.  Lumbar Spine Disability

The veteran's lumbar spine disability, characterized as 
degenerative disc disease at L3 and L4, is currently rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Code 5237), as 10 percent disabling 
prior to April 20, 2007, and as 40 percent disabling from 
April 20, 2007, based on a new claim for increase filed by 
the veteran in January 2004.

Disabilities of the spine will be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2007).

Pursuant to the Formula for Rating Intervertebral Disc 
Syndrome, such disability is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  Under the general rating formula, the 
following evaluations are assignable:

10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week 
but less than two weeks during the past 12 months.
        
20 percent rating is warranted for incapacitating 
episodes of having a total duration of at least two 
weeks but less than four weeks during the past 12 
months.
        
40 percent rating is warranted for incapacitating 
episodes of having at total duration of at least four 
weeks but less than six weeks during the past 12 months.
        
60 percent rating is warranted for incapacitating 
episodes of having a total duration of at least six 
weeks during the past 12 months.

See 38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2007).

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.  Id.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

10 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but 
not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spine contour; 
or, there is vertebral body fracture with loss of 50 
percent or more of the height.

20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2007).

The evidence on file in support of the claim filed in January 
2004 indicates that the veteran underwent a VA examination in 
April 2003.  At that time, the veteran told the examiner he 
was unable bend down to tie his shoelaces and that he could 
not t lift anything heavy.  He rated his pain 6/10.  He took 
acetaminophen for pain relief.  The physical examination 
revealed flexion of 85/95; extension of 25/35; lateral 
flexion of 20/40, and rotation of 15/35.  The veteran 
complained of pain on motion and tenderness in the paraspinal 
muscles in the lumbosacral area.  The x-ray revealed 
degenerative disk disease and degenerative joint disease of 
the lumbosacral spine.

In a March 2004 VA examination, the veteran told the examiner 
that he had stiffness and pain.  He further told the examiner 
that he suffered from flare-ups once a month with pain rated 
as a 9/10.  The flare-ups would last for about 45 minutes to 
one hour.  The flare-ups were precipitated by movements of 
the back and are relieved by rest.  He had not been tested 
during a flare-up.  The veteran told the examiner that there 
was additional limitation of motion and function during a 
flare-up.  He stated that he can walk two blocks, but then 
has to stop due to back pain.  The veteran does not use 
orthosis, canes, crutches, or a walker.  The veteran can walk 
unaided and get into and out of bed.  Activities of his daily 
living such as driving, eating, grooming, bathing, toileting, 
and dressing are not affected except that he states 
everything takes longer.  The examiner noted that the veteran 
has not worked for a while and the effect of his back 
condition on his work cannot be evaluated.  The veteran 
further stated that his back pain interferes with his 
recreational activities, but does not have any particular 
recreational activities that are his favorites.  

Upon physical examination in March 2004, the examiner noted 
that the veteran's gait and posture were normal.  There were 
no redness, swelling, and muscle atrophy.  Range of motion 
was recorded as flexion from 45 to 80; extension, lateral 
flexion and rotation were all 30 degrees.  There was no 
evidence of abnormalities.  X-ray findings showed minimal 
degenerative changes in multiple lumbar vertebral bodies.  
There was no objective evidence of painful motion, spasm, 
weakness, tenderness, and ankylosis.  Neurologic examination 
of the lower extremities was normal.  The examiner noted that 
the veteran had no periods of incapacitation, but did have a 
hospitalization in July 2003 due to polysubstance abuse, 
septic arthritis of his sternoclavicular jin, and 
pneumothorax.  The examiner rendered a diagnosis of minimal 
degenerative changes in multiple lumbar vertebral bodies.

VA treatment records from February 2003 to August 2007, 
reflect that the veteran sought treatment for back pain and 
muscle spasms.  A physician rendered an assessment of chronic 
low back pain associated with lumboscral segmental 
dysfunction.  A VA treatment record dated on June 6, 2007 
reflects a range of motion with flexion of 20 degrees; 
extension of 10 degrees; and rotation for the left and right 
of 30 degrees.  The physician also noted that veteran was 
unable to perceive sensation of light touch the whole lateral 
side o the left leg.  VA treatment record dated on April 20, 
2007 reflects that the veteran's range of motion of his 
lumbar spin on forward flexion from 0 to 20 degrees and 
extension of 10 degrees.

The veteran underwent another VA examination in August 2007.  
The veteran told he examiner that his back has worsened.  He 
stated that he has pain in the low left lumbar region at the 
sacroiliac joint that radiates up the left side of his back 
and down his left leg and buttocks.  He stated that the pain 
was constant with a rating of 8/10.  The pain increases in 
severity when he stands or walks for any great length of 
time, bends, and stretches.  His pain was relieved through 
chiropractic treatments, heating pad, and medication.  He 
told the examiner that he has had seven bouts of 
incapacitating episodes in the past 12 months.  He was laid 
up for an hour and 45 minutes with his most recent episode.  
He has also experienced weakness, numbness, and weight loss.  
Other activities of daily living such as eating, grooming, 
bathing, toileting, and dressing have not been affected.  
However, he can no longer have sex.  The veteran was also 
unemployed.

Upon physical examination in August 2007, the veteran walked 
with a cane.  The veteran had a slow, but normal appearing 
gait.  There was hypertonicity of the rector spinae muscles 
and tenderness on palpation.  The left sacroiliac joint was 
tender and swollen.  Range of motion was flexion of 30 
degrees, extension of 5 degrees, lateral bending bilaterally 
of 10 degrees and trunical rotation of 12 degrees to the 
right and 10 degrees to the left.  His straight leg raising 
was negative.  Sensory exams were within normal limits.  
Muscle strength was 4/5 in lower extremities.  The veteran 
was unable to tandem walk on heels and toes due to pain in 
his low back.  The examiner rendered a diagnosis of 
degenerative joint disease of the lumbosacral spine.  He 
further stated that the patient was symptomatic with 
functional impairment.

After a careful and considered review of the medical 
evidence, the veteran's lumbar spine disability does not 
warrant a rating in excess of 10 percent for the period prior 
to April 20, 2007, as his disability was manifested by pain 
and limitation of forward flexion that ranges from 45 to 85 
degrees without functional limitation due to fatigue, 
weakness, lack of endurance or incoordination.  (See VA 
Examination Reports dated April 2003 and November 2004; VA 
Outpatient Reports dated February 2003 to August 2007).

After a careful and considered review of the medical 
evidence, the veteran's lumbar spine disability does not 
warrant a rating in excess of 40 percent for the period from 
April 20, 2007, as his disability is manifested by complaints 
of increasing pain and limitation of forward flexion that 
ranges from 0 to 20 degrees without functional limitation due 
to fatigue, weakness, lack of endurance or incoordination.  
(See VA Outpatient Records dated April 20, 2007; VA 
Examination Report dated August 2007).

In order to warrant a higher rating for the lumbar spine 
disability, the evidence must show that the veteran's 
disability is characterized by either unfavorable ankylosis 
of the entire thoracolumbar spine or unfavorable ankylosis of 
the entire spine, or evidence of any episodes of 
incapacitation where bed rest was prescribed by a physician.  
There is simply no medical evidence suggestive of the above 
symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5286, 5289, 5293, 5243.

The maximum rating for limitation of motion of the lumbar 
spine is 40 percent.  However, where as here, the veteran is 
awarded the maximum rating assignable for limitation of 
motion (i.e., 40 percent under the former diagnostic code 
5292 and the General Rating Formula for the Spine), 
additional consideration of the provisions of DeLuca is not 
required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
With regards to the time period where the veteran was not 
awarded the maximum rating, the veteran's limited spine 
motion was the basis for the current rating.  Moreover, while 
the veteran has subjective complaints of pain, such pain was 
not shown to be so disabling as to warrant any higher rating.  
In fact, he was still able to accomplish the range of motion 
of the spine, noted above, despite such complaints.  Hence, a 
higher rating is not warranted under either version 
pertaining to limitation of lumbar spine motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 
204-07.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

IV.  Left Knee 
 
Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows:  flexion 
limited to 15 degrees is 30 percent. Flexion limited to 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion greater than 45 degrees is not compensable.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260. 
 
Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows:  extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 15 
degrees is 20 percent.  Extension limited to 10 degrees is 10 
percent.  Extension limited to 5 degrees is 0 percent.  38 
C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261. 
 
Under Diagnostic Code 5262, impairment of the tibia and 
fibula, with slight knee or ankle disability, a 10 percent 
evaluation is warranted and with malunion of these bones 
resulting in moderate knee or ankle disability, a 20 percent 
evaluation is warranted.  A 30 percent rating under this code 
is warranted when there is marked knee or ankle disability.  
A 40 percent rating is assigned when there is nonunion of the 
tibia and fibula, with loose motion, requiring a brace.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.  Words such as 
"slight," "moderate," and "marked" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007). 

An April 2003 VA examination revealed tenderness to palpation 
of the patella and patella ligament.  The range of motion 
revealed a Flexion of 95/140, and an extension of 0/0.  There 
was no varus or valgus instability or anterior and posterior 
instability.  An MRI revealed degenerative joint disease of 
the left knee.  The veteran complained of pain and 
"locking" of the knee.  The pain was rated a 6/10.

The veteran underwent a VA examination in November 2004.  The 
veteran rated his daily pain as 2-3/10.  He told the examiner 
that prolonged standing and walking aggravated the pain to 5-
6/10.  There was no swelling.  The veteran told the examiner 
that his knee "locked" on occasion.  The veteran relied on 
rest and heat treatments to relieve discomfort during a 
flare-up.  In terms of quality of life, the veteran reported 
difficulty climbing stairs.  The physical examination 
revealed no crepitus during flexion-extension efforts.  The 
veteran appeared to sit comfortably in chair with his knees 
at 90 degrees.  The examiner reported that the veteran did 
not allow flexion beyond 60 degrees for reasons unknown to 
the examiner.  The examiner noted that the veteran's 
complaints of discomfort was inconsistent with what was 
observed.  The examiner noted no heat, swelling, redness, or 
ligamentous laxity of the left knee.  X-rays showed no gross 
abnormalities of the knee joint.  The examiner noted that the 
examination results were inconsistent with observations, as 
noted.  The examiner diagnosed retropatellar pain syndrome of 
left knee.

The veteran underwent another VA examination in August 2007.  
The veteran told the examiner that that he had constant pain 
throughout the whole knee, which he rated as 7/10.  He had a 
sharp aching sensation that was accompanied by weakness, 
stiffness, swelling, heat, fatigability, and lack of 
endurance.  He stated that his knee "locked" and "buckled" 
three to four times per day.  He used a cane for support.  He 
further mentioned that repetitive motion causes discomfort 
and that his pain increased in severity when he stood greater 
than 30 to 45 minutes.  He noted that going up and down steps 
caused significant discomfort.  He can only walk a block.  He 
was able to find some relief with a heating pad, rest, and 
chiropractic treatment.  The veteran takes Gabapentin 100 mg 
approximately three times per day.  He does not use a brace 
or an ace wrap.  The veteran stated that his activities of 
daily living have been affected in that he does not take 
baths and that he avoids strenuous activity.  He has had no 
surgery, aspiration, or Cortisone injections.

Physical examination of the left knee revealed no gross 
deformity or swelling.  The veteran resisted any attempt to 
move his knee.  The veteran did not get up on the examination 
table because it was too uncomfortable for him.  He could not 
actively move his knee greater than 90 degrees.  His 
extension was 10 degrees.  There was no valgus or varus 
laxity.  The examiner was unable to appreciate Lachman's or 
McMurray's sign due to patient's inability to relax during 
the examination.  The patella appeared to trac normally.  The 
x-ray reflected that the left knee was normal.  There was no 
crepitation.  The examiner rendered a diagnosis of 
patellofemoral syndrome of the left knee.  He further stated 
that the veteran was symptomatic with functional impairment.

At the March 2008 hearing, the veteran testified that his 
knee "locks" up, he has crepitus, instability, and that he 
has to wear a brace.  (See Hearing Transcript dated March 
2008, pages 8-9).

Comparing the left knee manifestations noted above with the 
criteria of the rating schedule, the criteria for a rating 
greater than 10 percent for limitation of flexion under 
Diagnostic Codes 5299-5262 are not more nearly approximated.  
The range of motion to 60 degrees in flexion simply precludes 
a rating higher than the 10 percent already assigned, even 
considering additional functional impairment due to painful 
flare-ups and the tenets of DeLuca.  Specifically, the VA 
examinations revealed that the veteran's flare-ups were best 
alleviated with rest and heat treatments.  No specific 
evidence of any additional limitation of motion or functional 
impairment during flare-ups was indicated.  As such, evidence 
indicating a finding of additional functional loss beyond 
that which is objectively shown in the examination has not 
been presented.  (See VA Examination Reports dated April 
2003, November 2004, and August 2007).  After a thorough 
review of the veteran's claims file, the Board determines 
that the 10 percent rating currently assigned adequately 
compensates the veteran for the functional limitations and 
the complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. at 204-07.
 
The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order. 

After considering all the evidence of record, the Board finds 
that a rating in excess of 10 percent is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5299-5262.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.


ORDER

Entitlement to an increased rating in excess of 10 percent 
prior to April 20, 2007, and in excess of 40 percent from 
April 20, 2007, for degenerative disc disease at L3 and L4 is 
denied.


REMAND

The VA has a duty to assist claimants in the development of 
facts pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 Supp. 2007).

At the March 2008 travel board hearing, the veteran testified 
that recent medical treatment records from the VA Medical 
Center in Kansas City reflect the percentage of damage that 
was done to his lung as a result of the puncture, as 
indicated on page 15 of the hearing transcript.  It does not 
appear from the record, however, that the VA made an attempt 
to obtain these medical records.  Efforts must be made to 
obtain such records, pursuant to 38 C.F.R. §3.159(c)(2).

The veteran also seeks entitlement to TDIU.  As the § 1151 
claim could affect his claim for TDIU, the Board finds that 
the claims are inextricably intertwined and a Board decision 
on the TDIU at this time would be premature.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file (i.e. VA Medical 
Center in Kansas City) should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


